Filed 09/10/21                                          Case 21-22632                                                       Doc 16


                                                                                          FILED
           1     MICHAEL POSTLE                                                         SEP 10 2021
                 2219 Catherwood Way
           2     Sacramento, CA 95835
                                                                                    STR1ISICT
                                                                                            i FCFN
                 916-790-4112
           3
                 Debtor, In Pro Per
           4

           5
                                              UNITED STATES BANKRUPTCY COURT
           6
                                               EASTERN DISTRICT OF CALIFORNIA

           7

                 In re:                                           ) Case No.: 21-22632-C-7
           8
                                                                  )
                 MICHAEL POSTLE,                                  ) MOTION TO DISMISS INVOLUNTARY
           9
                                  Debtor
                                                                  ) BANKRUPTCY FILING
          10

          11

          12
                                                            INTRODUCTION
          13
                 I respectfully request the court to reject Mr. Randazza's request to bankrupt me on the basis that the
          14
                 petition is a "bad faith filing' which was filed punitively, the petition fails to meet the requirements
          15
                 for numerosity, and that the petitioner lacked the qualifications to file an involuntary petition as the
          16
                 time of its filing.
          17

          18                                                BACKGROUND
          19

          20     This involuntary bankruptcy filing is simply the latest effort in a long line of harassment, defamation,
                 doxing, and intimidation carried out by Mr. Randazza against me, in retaliation for my refusal to
          21
                 recant my complaint in court, which has resulted, in part, to his pro hoc vice in the high-profile, Alex
          22
                 Jones case being denied. It is my understanding that he is currently being investigated for witness
          23
                 tampering/intimidation in this matter.
          24

          25
                 However, this adversarial relationship started with a different case. I am a professional poker player
          26     of some repute and have been for over seventeen years. This is a career that I love and has allowed
          27     me to support my ten-year-old daughter, of whom I have custody. Mr. Randazza's client, Veronica

          28


                                                          MOTION TO DISMISS
Filed 09/10/21                                        Case 21-22632                                                      Doc 16




           1     Brill, a= Sacramento poker commentator, made a claim that she thought I might have cheated at

           2     poker, because I was on a winning streak. This accusation blew up in the poker community and her

           3
                 claim quickly went from she "thought" I might be cheating to she could "prove" that I was cheating.
                 Because of her claims, other poker influencers and        shows gave her a platform. Her highest
           4
                 consumed content occurred on episodes where she talked about me and where she announced that sh
           5
                 was going to prove that I cheated.
           6

           7
                 By this point, there were thousands of pieces of content about me online, defaming me, threatening
           8     myself and my family, all generated by Ms Brill's commentary and the comments of her fan base. I
           9     quickly became a hated figure in my industry and the butt of supposition and jokes, nationwide.
          10

          11     Ms Brill then filed a case against myself, Stones Casino, and a Casino floor manager claiming that I
                 had cheated and that the Casino, and their employee were either aware of the cheating or complicit in
          12
                 the cheating. In her suit, she demanded $30 million dollars. Brill v. Postle, No. 2:1 9-cv-02027 WBS
          13
                 AC (E.D. Cal. Jun. 3, 2020) and invited anyone who had played against me to join the suit.
          14

          15
                 Eventually however, she was compelled to prove that I had cheated. During the dates where she
          16
                 claimed that I cheated, my win rate across all hands played was a respectable 79%. However, Ms
          17     Brill and supporters of her claim, cherry-picked hands, rejected dozens of hands where I had lost and
          18     instead fabricated a 94% win rate.

          19

          20
                 Meanwhile, Stones Casino conducted an internal investigation with Mike Lipman an attorney
                                                                                                      ,




                 and the former chief attorney for the fraud office of the US Attorney of the Southern District of
          21
                 California. He found no evidence of cheating. After that investigation found nothing, both the
          22
                 Department of Justice AND a forensic firm, Stroz Friedberg, probably one of the most well-
          23
                 respected firms in the county focusing on computer fraud, did their own separate
          24
                 investigations. They also found nothing and the case was dismissed.
          25

          26     Ms Brill, who was attempting to brand herself as a poker "influencer" based on her claim that she
          27     was a "whistleblower," refused to accept the ruling, blasting the DOJ and the court, and increased
          28

                                                               2
                                                       MOTION TO DISMISS
Filed 09/10/21                                         Case 21-22632                                                      Doc 16




           1     defamation against me, creating videos, going on poker podcasts, and creating social media

           2     commentary claiming that I was a cheater.

           3
                 In response, I filed a defamation suit against her. Shei4Mr. Randazza and they filed an anti-
           4
                 SLAPP. Postle vs Brill 2020-00286265-C U-DF
           5

           6
                 I parted ways with my attorney and was unable to secure new counsel in part because of Mr.
           7
                 Randazza' s behavior. He has a lengthy history of intimidating and defaming not only the opposition,
           8     but also other attorneys on social media. Several attorneys said that it just wasn't worth the hassle.
           9     Since I had been banned from casinos on the basis of Ms Brill's unsubstantiated claims, and I had
          10     received so many threats of violence against me should I return to the casinos, I was unable to earn a

          11
                 living and unable to afford the eye-watering fees that lawyers wanted to take on a defamation case.

          12
                 I started working with the HONR Network, a non-profit organization founded by Lenny Pozner
          13
                 whose 6-year-old son Noah was the youngest victim of the Sandy Hook School Shooting. His
          14
                 organization helps to remove harassing and defamatory content online and to find legal counsel for
          15
                 people who are being abused online. I had no idea that Mr. Randazza had a vendetta against the
          16     HONR Network.
          17

          18     During a phone call that was supposed to be to negotiate an extension while HONR assisted me in

          19     finding legal counsel, I had asked Alexandrea Merrell, the Director of Public Relations and Policy fo

          20
                 the HONR Network to join the call and explain to Mr. Randazza why I needed some extra time.
                 Instead of a professional discussion of the time needed, Mr. Randazza erupted at Ms Merrell yelling
          21
                 and screaming and calling her names, including a "fucking bitch" and a "fucking cunt." Ms Merrell
          22
                 and myself were stunned and hung up the phone.
          23

          24
                 I learned later that his issue was that he had been denied pro hoc vice in the Alex Jones case in
          25     Connecticut, part of a trial concerning Lenny Pozner and the Sandy Hook school shooting. In an
          26     article entitled Connecticut Judge. Attorney Marc Randazza Is Too Unethical To Represent Alex
          27     Jones which was published in the Huffington Post, I discovered some of the other actions that he had

          28

                                                                 3
                                                         MOTION TO DISMISS
Filed 09/10/21                                         Case 21-22632                                                         Doc 16




           1     taken against other opposition in other cases and I was determined not to be intimidated by him. I

           2     filed a complaint, detailing his behavior on the call, which was clearly an attempt to prevent me from
                 getting any legal assistance at all. He also went to the blogs and social media and made claims about
           3
                 me and about Ms Merrell.
           4

           5
                 Unable to get legal counsel, I decided to withdraw my case with hopes to re-start once I could find
           6
                 counsel. Mr. Randazza, who at that point had filed an anti-SLAPP, then submitted 200 pages to the
           7
                 court in support of a nearly $70,000.00 legal bill. His submission seemed to be mostly articles where
           8     he claimed that he is a preeminent First Amendment lawyer. in response, I filed a response detailing
           9     his behavior on the call, his lengthy disciplinary record, bar suspensions, and history of billing fraud,
          10     and the fact that he had failed to disclose $27,000.00 in money he had already received for legal fees

          11
                 as part of a GoFundMe campaign which named one of his paralegals as the receiving party.

          12
                 The court ruled that Mr. Randazza was not entitled to nearly $70,000.00 in legal fees, awarding him
          13
                 $27,745.00. Exhibit #1 Court Ruling Rejecting Mr. Randazza's Fee Request Mr. Randazza took
          14
                 to social media, doxing me, and posting a video of men getting beat up, essentially claiming that that
          15
                 is what happens when you mess with him.
          16

          17     By this time, Ms Merrell, who had been out of commission after a heart attack on April 1st, had
          18     alerted the attorneys for Lenny Pozner of the behavior of Mr. Randazza against the two of us on the

          19     phone call and his continued animosity towards the Pozner family and the HONR Network. Mr.

          20
                 Randazza had been thrown off the Alex Jones case in Connecticut, but was still attempting a pro hoc
                 vice in the Texas part of the case.
          21

          22
                 The attorneys for the plaintiffs had already created a compendium of inappropriate, illegal, and
          23
                 unprofessional conduct that Mr. Randazza had taken against other victims including racial and anti-
          24
                 Semitic slurs and threats, and asked if I would be willing to include my complaint in that list. I
          25     agreed, providing a copy of my previous complaint just days before Mr. Randazza filed this
          26     involuntary bankruptcy petition on July 21, 2021.

          27

          28

                                                                 4
                                                         MOTION TO DISMISS
Filed 09/10/21                                         Case 21-22632                                                      Doc 16




           1                                             LEGAL ARGUMENT I

           2

                 Bad Faith Filing
           3
                 Mr. Randazza engaged in a course of behavior that included threatening other court action against
           4
                 me, if I didn't recant my statement to the court in Texas and lie to them about what transpired. I
           5
                 alerted the court and provided as a supplemental brief to the court. Exhibit 42 Supplemental Brief
           6

           7
                 After review, the court denied Mr. Randazza's pro hoc vice motion in Texas Exhibit #3 Denial of
           8     Pro Hoc Vice Request
           9

          10     I believe that it is clear that Mr. Randazza's motivations are punitive and in bad faith. However, to

          11
                 further illustrate this position, Mr. Randazza filed this involuntary bankruptcy case against me on
                 July 21, 2021, thirty-six (36) days after he was awarded fees. However, at no time in those 36 days
          12
                 (or indeed ever) did Mr. Randazza send me a bill or request any sort of payment arrangement.
          13
                 Mr. Randazza also didn't alert me that he had filed an involuntary bankruptcy petition against me a
          14
                 I was never served. I found out about the petition because he went to social media and to poker blogs,
          15
                 claiming that I was a deadbeat and was "on the run" from paying Ms. Brill. I reached out to the court
          16     on August 13, 2021 asking for an extension so that I could respond.
          17

          18     This situation has been extremely stressful. I am not a lawyer, though Jam certainly learning. U.S.

          19     Bank, Nat'lAss'n v. Rosenberg, 2018 U.S. App. LEXIS 21145, at *2 (3d Cir. July 31, 2018) "The
                 filing of an involuntary bankruptcy petition has devastating consequences for the putative debtor. The
          20
                 Bankruptcy Code's good faith filing requirement, which has strong roots in equity, seeks to prevent
          21
                 the improper filing of involuntary petitions and ensures that the Bankruptcy Code's careful balancing
          22
                 of interests is not undermined by petitioners whose aims are antithetical to the basic purposes of
          23
                 bankruptcy."
          24

          25     I ask the court to reject Mr. Randazza's involuntary bankruptcy filing as it is based on "bad faith"
          26     is punitive in nature and dismiss the case.

          27                                            LEGAL ARGUMENT II

          28

                                                                 5
                                                         MOTION TO DISMISS
Filed 09/10/21                                          Case 21-22632                                                         Doc 16




           1

           2     Numerosity
                 Bankruptcy Rule 1003(b) states that when fewer than three (3) creditors file an involuntary petition
           3
                 bankruptcy, they can only be successful if they can prove that there are fewer than twelve (12)
           4
                 qualifying creditors. Exhibit # 4 Creditors List I have attached a list of seventeen (17) qualifying
           5
                 creditors.
           6

           7
                 An involuntary petition that does not meet the 12-creditor numerosity requirement, must be
           8     dismissed. Atlas Mach. & Iron Works, Inc. v. Bethlehem Steel Corp., 986 F2d. 709 (4th Cir. 1993). 1
           9     ask the court to reject Mr. Randazza's involuntary bankruptcy filing on the grounds that it fails to
          10     meet the numerosity requirements.

          11
                                                         LEGAL ARGUMENT III
          12

          13
                 Lack of Qualification
          14
                 In order to qualify to petition the court to force me into bankruptcy, the petitioner must prove that
          15
                 he/she is qualified under the bankruptcy code by demonstrating that the claim, at the time of its filing
          16
                 is 1) not contingent on liability; 2) not subject to a bona fide dispute as to liability or amount, and 3)
          17     amounts to at least $15,325.00 more that the value of any lien on property securing a claim. 11
          18     U.S.C. s 303(b).

          19

                 Mr. Randazza's client Veronica Brill was awarded roughly $27,745.00 in legal fees in an anti-SLAPI
          20
                 motion on June 15, 2021. However, I have a statutory 60 days to appeal that judgement. Mr.
          21
                 Randazza filed this bankruptcy petition on July 21, 2021, a mere 36 days after the judgement and
          22
                 well within the 60 days that I had to appeal. Until the appeal time expired on August 13, 2021, 1 had
          23
                 the right to dispute the amount and in fact the entire judgement. Since when filed, the amount in
          24
                 question WAS potentially subject to a bona fide dispute as to both liability and amount, Mr.
          25     Randazza did not have the legal standing to file the involuntary bankruptcy petition.
          26

          27

          28

                                                                 6
                                                         MOTION TO DISMISS
Filed 09/10/21                                          Case 21-22632                                                       Doc 16




           1     It was my intention to file an appeal against the legal fee award. Mr. Randazza originally asked the

           2     court for nearly $70,000.00 in legal fees for an anti-SLAPP petition. He also has a well-documented

           3
                 history for billing fraud, which has resulted in his receiving disciplinary action in other courts. He
                 had also accepted over $27,000.00 to cover his legal fees through a GoFundMe campaign and then
           4
                 failed to mention that in his fee filing request.
           5

           6
                 As I am in a position where I have had to act as my own lawyer, in part due to other behaviors of Mr.
           7
                 'Randazza, I filed a petition outlining why 1 disputed his claims, but did so after the filing date. The
           8     court ruled against Mr. Randazza, without seeing my filing and assessed that he was entitled to
           9     $27,745.00 in total, not the $70,000.00 he requested. As he had already been paid $27,000.00 from
          10     the GoFundMe, I intended to appeal when I received this petition of involuntary bankruptcy, which is

          11
                 a part of a pattern of intimidation.

          12
                 In Ransome Grp. Investors I, LLLP, 424 B.R. 547, 511 (Bankr. MD. Fla. 2009) the courts apply an
          13
                 objective test to determine if a claim in an involuntary bankruptcy can legitimately be disputed. At
          14
                 the time of the filing, I certainly had an objective basis for a dispute to the validity in amount and
          15
                 substance of this debt, as I had previously filed. Since at the time of the filing, the involuntary
          16
                 bankruptcy petition WAS 1) contingent on liability; and 2) WAS still in the time frame to make the
          17     filing subject to a bona fide dispute as to liability or amount, Mr. Randazza lacked the required
          18     standing to bring an involuntary petition against me and on that basis the petition should be rejected.

          19

          20
                                                              CONCLUSION

          21
                 For the reasons set forth above, I respectfully request that the Court deny the petitioner's request for
          22
                 involuntary bankruptcy. Mr. Randazza has exhibited incredibly unprofessional and unethical
          23
                 behavior and is using the bankruptcy as a personal vendetta weapon against me. He has attempted to
          24
                 use the bankruptcy proceeding to shame me publicly, and place his debt as superior over my other at
          25     minimum 15 unrelated, legitimate creditors. By filing a petition for involuntary bankruptcy a mere
          26     thirty-six (36) days after the creation of the debt, he makes a mockery of the bankruptcy system
          27     which is supposed to be used to create relief when no other means exist.

          28

                                                                  7
                                                          MOTION TO DISMISS
Filed 09/10/21                              Case 21-22632                      Doc 16




           1

           2

           3

           4     Dated: September 9, 2021        By:________________________
                                                             pcal:7~~~
                                                 MIC AE POSTLE
           5                                     Debtor, In Pro Per
           6

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                     8
                                             MOTION TO DISMISS
Filed 09/10/21                              Case 21-22632   Doc 16




           1     EXHIBIT I   COURT RULING ON FEES

           2     EXHIBIT 2   SUPLEMENTAL BRIEF

           3
                 EXHIBIT 3   DENIAL OF PRO HOC VICE

           4
                 EXHIBIT 4   LIST OF CREDITORS

           5

           6

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
Filed 09/10/21                                     Case 21-22632                                                   Doc 16


                                                       NOTICE:
       To request limited oral argument on any matter on this calendar, you must call the Court at (916)
       874-7858 (Department 53) by 4:00 p.m. the court day before this hearing and advise opposing counsel.
       If no call is made, the tentative ruling becomes the order of the court. Local Rule 1.06.

       Until further notice, NO IN-PERSON APPEARANCES WILL BE PERMITTED. All court users are required
       to appear via Zoom [which includes telephonic and video options]. NO COURTCALL APPEARANCES
       WILL BE ACCEPTED. The Department 53 Zoom link is hftp://saccourt.zoom.us/my/dept53.54a The      .


       Department 53 Zoom ID is: 841 204 6267. To appear on Zoom telephonically, call (888) 475-4499 or (877)
       853-5257 (toll-free) and enter the Zoom ID referenced above.

       Consistent with Local Rule 1.06(B), any party requesting oral argument on any matter on this calendar
       must comply with the following procedure.

       To request oral argument, on any matter on this calendar, you must call the Department 53 clerk at
       (916) 874-7858 by 4:00 p.m. the court day before the hearing and advice opposing counsel. At the time
       of requesting oral argument, the requesting party shall leave a voice mail message to advise the clerk
       that it has notified the opposing party of the following: a) its intention to appear and b) that opposing
       party may appear via Zoom using the Zoom ID indicated above. If no request for oral argument is made,
       the tentative ruling becomes the final order of the Court. Local Rule 1.06.

       The hearings will also be live-streamed on the Court's YouTube page for the benefit of the public.
       Although the hearings will be live-streamed on the Court's YouTube page, the broadcast will not be
       saved/preserved. Thus, if any party wishes to preserve the hearing for future use, a court reporter will
       be required.

       During the COVID-19 emergency, the Court will supply a court reporter upon request. Any party
       desiring a court reporter shall so advise the clerk upon request for oral argument. Unless a fee waiver
       has been granted, the reporter's fee must be paid to the Court prior to the hearing. Local Rule 1.12 and
       Government Code § 68086.



                                                  Department 53
                                             Superior Court of California
                                             813 Sixth Street, 2nd Floor
                                             Shama H. Mesiwala, Judge
                                                    Staff, Clerk
                                                  P. Lopez, Bailiff

                                         Wednesday, June 16, 2021, 1:30 PM

       Item I     2015-00183885-CU-CD
                  Lori Dosty vs. Towne Development of Sacramento
                  Nature of Proceeding:' Motion to Dismiss
                  Filed By: Ahmad, Islam M.

                  Defendants/Cross-Complainants Towne Development of Sacramento, Inc. and Elk
                  Grove Waterworks, LLC (collectively, "Towne") move to dismiss Plaintiff Anna Chetcuti
                  -McCorkmack's complaint for failure to bring to trial pursuant to Code of Civil
                  Procedure section 583.360. The motion is ruled on as follows.

                  Towne's request for judicial notice is granted.
Filed 09/10/21                                    Case 21-22632                                                 Doc 16



       Item 12 2020-00285047-CU-MC
                 Soraya Maria Rigor vs. Estate of Leo Charles Curry
                 Nature of Proceeding: Motion to Set Aside Conveyance of Real Property
                 Filed By: Rigor, Soraya

                 Plaintiffs Soraya Rigor and Estate of Erna Lue Rikhi's "motion to set aside conveyance
                 of property and notice for order permitting the filing of a first amended complaint" is
                 DROPPED.

                 Code of Civil Procedure requires 16 court days' notice of motion, with additional
                 calendar days based on method of service. Here, the motion was filed on May 24,
                 2021, which provides 15 court days' notice.

                 Additionally, Plaintiffs have not filed a proof of service of the motion. California Rule of
                 Court 3.1300 requires that proof of service of the moving papers must be filed no later
                 than five court days before the time appointed for the hearing. Defective service
                 deprives the Court of jurisdiction to act. (See Lee v. Placer Title Co. (1994) 28
                 Cal.App.4th 503, 509.)

                 Accordingly, the motion is DROPPED.

                 The minute order is effective immediately. No formal order pursuant to CRC Rule
                 3.1312 or further notice is required.


       Item 13 2020-00286265-CU-DF
                 Michael Postle vs. Veronica Brill
                 Nature of Proceeding: Motion for Attorney Fees
                 Filed By: Shepard, Alex J.

                 Defendant Veronica Brill's motion for costs and attorneys' fees in connection with
                 defending the SLAPP (strategic lawsuit against public participation) suit and filing the
                 anti-SLAPP motion is unopposed and is ruled on as follows.

                 Defendant seeks $67,677.50 in attorneys' fees and $961.91 in costs associated with
                 defending the SLAPP suit filed by Plaintiff.

                 The Court acknowledges the "supplemental brief' filed by Plaintiff on June 9, 2021.
                 (ROA 64.) The filing was untimely and will not be considered by the Court on that
                 basis. Further, even if the Court were to consider the filing, Plaintiff failed to provide
                 declaration or request for judicial notice, etc., authenticating the purported evidence
                 attached.

                 Plaintiff voluntarily dismissed his lawsuit on April 1, 2021, before the hearing on the
                 anti-SLAPP filed by Defendant was heard. On April 20, 2021, the Court dropped the
                 anti-SLAPP motion, without prejudice to Defendant filing a motion for attorneys' fees
                 and costs incurred in defending this SLAPP lawsuit, pursuant to Code of Civil
                 Procedure section 425.16(c).
Filed 09/10/21                                   Case 21-22632                                                 Doc 16



                 Where the plaintiff voluntarily dismisses an alleged SLAPP lawsuit while a special
                 motion to strike is pending, the trial court has discretion to determine whether the
                 defendant is the prevailing party for purposes of attorney's fees under Code of Civil
                 Procedure section 425.16(c). The voluntary dismissal of a complaint before the
                 hearing on an anti-SLAPP motion creates a presumption that the defendant is the
                 prevailing party on the anti-SLAPP motion. The defendant need not obtain a ruling
                 from the court on the motion to strike in order to prevail for purposes of attorneys' fees.
                 (Coletrain v. Shewalter (1998) 66 Cal.App.4th 94, 106-107.) The Court finds that
                 Defendant is the prevailing party in this action and is therefore entitled to attorneys'
                 fees and costs pursuant to section 425.16(c). Plaintiff has not opposed this motion, or
                 otherwise dispelled the presumption that Defendant is the prevailing party.

                 The anti-SLAPP statute provides: "In any action subject to subdivision (b), a prevailing
                 defendant on a special motion to strike shall be entitled to recover his or her attorney's
                 fees and costs. (Code Civ. Proc. § 425.16(c).) An awar of attorney's fees to a
                 prevailing defendant is mandatory. (Ketchum v. Moses (2001) 24 Cal.4th 1121, 1131
                 ("[A]ny SLAPP defendant who brings a successful motion to strike is entitled to
                 mandatory attorney fees."); Paulus v. Bob Lynch Ford, Inc. (2006) 139 Cal.App.4th
                 659, 685.) Defendant is entitled to recover attorney's fees and costs she reasonably
                 incurred in extricating herself from this action. (Wilkerson v. Sullivan (2002) 99
                 Cal.App.4th 443, 446 (the statute is broadly construed as to effectuate the legislative
                 purpose of reimbursing the prevailing defendant for expenses incurred in extricating
                 herself from a baseless lawsuit).)

                 Under California law, in determining the amount of reasonable attorney fees to be
                 awarded under a statutory attorney fees provision, the court begins by calculating the
                 "lodestar" amount. (Bernardi v. County of Monterey (2008) 167 Cal.App.4th 1379,
                 1393; Cruz v. Ayromloo (2007) 155 Cal.App.4th 1270.) The "lodestar" is "the number
                 of hours reasonably expended multiplied by the reasonable hourly rate." (Bernardi, 167
                 Cal.App.4th at 1393; Graciano v. Robinson Ford Sales, Inc. (2006) 144 Cal.App.4th
                 140,154.) To determine the reasonable hourly rate, the court looks to the "hourly rate
                 prevailing in the community for similar work." (Bernardi, 167 Cal.App.4th at 1394.) The
                 California Supreme Court has further instructed that attorney fee awards "should be
                 fully compensatory." (Id., citing Ketchum, 24 Cal.4th at 1133.) Thus, an attorney fee
                 award should ordinarily include compensation for all of the hours reasonably spent,
                 including those relating solely to the fee. (Id. at 1394.) This lodestar fee may then be
                 adjusted to account for "(1) the novelty and difficulty of the questions involved, (2) the
                 skill displayed in presenting them, (3) the extent to which the nature of the litigation
                 precluded other employment by the attorneys, and (4) the contingent nature of the
                 award." (Id.)

                 Fee award amounts are matters within the trial court's discretion: the "trial judge is the
                 best judge of the value of professional services rendered in h[er] court, and while h[er]
                 judgment is of course subject to review, it will not be disturbed unless the appellate
                 court is convinced that it is clearly wrong." (Ketchum, 24 Cal.4th at 1132; accord PLCM
                 Group v. Drexler (2000) 22 Cal.4th 1084, 1096.) The Court will reduce the hours it
                 determines were excessive or not supported. (Levy v. Toyota Motor Sales, U.S.A., Inc.
                 (1992) 4 Cal.App.4th 807, 816 (party seeking attorney fees has the "burden of showing
                 that the fees incurred were 'allowable,' were 'reasonably necessary to the conduct of
                 litigation,' and were 'reasonable in amount"); Christian Research Institute v. Ahor
                 (2008) 165 Cal.App.4th 1315, 1326-1329.)
Filed 09/10/21                                  Case 21-22632                                                Doc 16



                 The billing records that support this motion are attached as Exhibit 3 to the motion, and
                 supported by the declaration of Marc J. Randazza, which is attached as Exhibit 2 to
                 the motion. The billing records reflect the following rates and amount of time
                 requested: $800/hour for Mr. Randazza for 32.3 hours; $450/hour for attorney Alex J.
                 Shepard for 80.5 hours; $200/hour for law clerk Trey Rothell for 1.1 hours; $200/hour
                 for law clerk Bryttni Yi for 1.2 hours; $1 75/hour for paralegal Cassidy Curran for 1.75
                 hours; $1 75/hour for paralegal Jasmyn Montano for 1.5 hours; and $1 75/hour for
                 paralegal Heather Ebert for 22.6 hours. In total, the motion seeks compensation for
                 142.9 hours of time and $67,677.50 in fees. The records submitted also reflect
                 $961.91 in costs.

                 The Court finds the costs requested to be reasonable, but finds the fees requested to
                 be excessive. For example, there are multiple entries totaling 33.5 hours for drafting a
                 memorandum regarding the initial draft of the anti-SLAPP motion. The Court awards
                 15 hours at $800 for Mr. Randazza; 25 hours at $450 an.hour for Mr. Shepard; and 20
                 hours of paralegal time at the rate of $175 per hour. In total, the Court awards
                 $26,783.50 in attorneys' fees and $961.91 in costs, for a total of $27,745.

                 Defendant is directed to submit an order for the Court's signature.


       Item 14 2020-00286709-CU-BC
                 Campus Plaza Associates vs. Kirk Austin
                 Nature of Proceeding: Motion to Compel Answers to Form Interrogatories
                 Filed By: Piser, Steven B.

                 Plaintiff Campus Plaza Associate's motion to compel answers to form interrogatories
                 nos. 15.1, 17.1, and 50.1-50.3, verification to all responses, and sanctions from
                 Defendant Gayle Gacusan is ruled on as follows.

                 Moving counsel's notice of motion does not provide notice of the Court's tentative
                 ruling system, as required by Local Rule 1.06. Moving counsel is directed to contact
                 Defendant's counsel and advise counsel of Local Rule 1.06 and the Court's tentative
                 ruling procedure and the manner to request a hearing. If moving counsel is unable to
                 contact Defendant's counsel prior to hearing, moving counsel is ordered to appear at
                 the hearing via Zoom or by telephone.

                 Plaintiff served form interrogatories to Defendant on February 3, 2021. (Piser Deci.)
                 On April 12, 2021, Defendant served unverified responses but did not respond to form
                 interrogatory nos. 15.1, 17.1, and 50.1-50.3. (Id.) On April 15, 2021, Plaintiffs counsel
                 sent meet and confer correspondence requesting verifications by April 26, 2021. (Id.,
                 Exh. A.) Defendant did not respond.

                 Plaintiff requests responses to form interrogatory nos. 15.1, 17.1, and 50.1-50.3, and
                 verifications to all discovery. Plaintiff also seeks sanctions in the amount of $825.

                 Defendant filed a "non-opposition," which states the motion is moot because updated
                 responses have been served. The motion is deemed made at the time it is filed, and
                 Plaintiff is entitled to a ruling on the motion.
Filed 09/10/21                                Case 21-22632                           Doc 16




                                          D-1-GN-18-001835

                 NEIL HESLIN                        §         IN DISTRICT COURT OF
                   Plaintiff                        §
                                                    §
                 VS.                                §         TRAVIS COUNTY, TEXAS
                                                    §
             ALEX E. JONES, INFOWARS, LLC,          §
             FREE SPEECH SYSTEMS, LLC, and          §          459th DISTRICT COURT
             OWEN SHROYER,                          §
               Defendants                           §

                                          D-1-GN-18-001842

                 LEONARD POZNER AND                 §         IN DISTRICT COURT OF
                 VERONIQUE DE LA ROSA               §
                   Plaintiffs                       §
                                                    §         TRAVIS COUNTY, TEXAS
                 VS.                                §
                                                    §
                 ALEX E. JONES, INFO WARS, LLC,     §          459th DISTRICT COURT
                 AND FREE SPEECH SYSTEMS, LLC,      §
                   Defendants                       §

                                          D-1-GN-18-006623
                 SCARLETT LEWIS                     §         IN DISTRICT COURT OF
                   Plaintiff                        §
                                                    §
                 VS.                                §         TRAVIS COUNTY, TEXAS
                                                    §
             ALEX E. JONES, INFO WARS, LLC,         §
             AND FREE SPEECH SYSTEMS, LLC,          §          459th DISTRICT COURT
               Defendants                           §
                                                    §

             PLAINTIFFS' SUPPLEMENTAL RESPONSE TO MOTION FOR PRO HAC VICE
                     REGARDING WITNESS TAMPERING IN THIS LAWSUIT



                                                    1
Filed 09/10/21                                             Case 21-22632                                    Doc 16




                       Plaintiffs have filed this Supplemental Response because after the filing of their

            initial brief, Mr. Randazza has been repeatedly threatening one of the witnesses who

            provided evidence included with Plaintiffs' brief. The witness contacted Plaintiffs'

            counsel expressing his grave alarm about these threats, which included highly

            improper and potentially felonious threats of criminal prosecution and civil litigation

            against the witness. As such, Plaintiffs file this brief to bring this repeated witness

            intimidation to the Court's attention.

                                                                FACTS

                       Plaintiffs' brief opposing Mr. Randazza's appearance included declarations

             from March 2021 by Alexandrea Merrell and Mike Postle discussing an astonishingly

            abusive phone call they had with Mr. Randazza. In the week after the filing of those

             declarations, Mr. Randazza began repeatedly contacting Mr. Postle by email, issuing

            menacing threats about perjury. The events transpired as follows:

                       1.       First, on July 29, 2021, Mr. Randazza emailed Mr. Postle and threatened

            a civil lawsuit. Mr. Randazza stated, "It is my intention to file a lawsuit against you for

            violation of Cal. Penal Code § 637.2." Mr. Randazza threatened this lawsuit due to Mr.

            Postle allegedly recording Mr. Randazza's calls. Mr. Randazza stated, "I am willing to

            grant you 24 hours in which to try to resolve this without filing suit against you." 2




            1    Exhibit 1, Declaration of Mike Postle, p. 3.
            lId

                                                                  2
Filed 09/10/21                                   Case 21-22632                                      Doc 16




                           Mr. Postle responded by denying that he had recorded any calls, and

            asked Mr. Randazza to leave him alone, stating that he "[didn't] see a reason for you

            to contact me."3

                           Mr. Randazza continued to email Mr. Postle. In his next email, Mr.

            Randazza stated, "Well, you both lied in claiming that I called her a 'cunt."4 Mr.

            Randazza told Mr. Postle, "So, how do you want to handle your perjury?"5

                           Mr. Postle responded again, clearly upset by Mr. Randazza's accusation

            and his threat. Mr. Postle again asked Mr. Randazza to cease contact:

                           As I have said before, I find you beyond unprofessional and
                           yet again, there's no need to have contact with you unless
                           it is specifically for court business. These threats are NOT
                           court business.6

                      S.   Mr. Postle also stated, "I didn't lie, you did say that."7 Mr. Postle

            expressed his dismay that Mr. Randazza was "coming at me out of personal anger with

            a clear vendetta."8 Mr. Postle then repeated his request that Mr. Randazza cease

            contact:

                           There's really no reason to contact me other than to
                           continue harassing and threatening me. You've admitted
                           that "because things have been made personal" and that
                           "it's a big mistake on my part," it's very clear why you're
                           still coming at me.9



              Id., p. 4
                   p. 5.
              Id.
            6 Id, p.6.
            7 1d.
            8 1d.
              Id.
                                                        3
Filed 09/10/21                                        Case 21-22632                                          Doc 16




                                Mr. Randazza refused to honor Mr. Postle's second demand to cease

            communicating with him about his declaration. Instead, Mr. Randazza again wrote to

             Mr. Postle, demanding that Mr. Postle "send a letter to the court" recanting his

            testimony.10 Otherwise, Mr. Randazza pledged "to take action" and stated that he was

            "not going to let that rest."11 Mr. Randazza also added:

                                Indeed, I did say "fucking liar" I will never deny that. But,
                                                                 -



                                I certainly did not call her a "fucking bitch" nor a "fucking
                                cunt" (There is a non zero chance that I thought those
                                things, but they never came out of my           12


                                Mr. Randazza insisted that "I won't let this go." 3 Mr. Randazza then told

             Mr. Postle, "So, your move." 4 Mr. Randazza closed by threatening Mr. Postle, stating,

            "You can dig in.. .and enjoy the 'effect' as you put it."lS

                                As Mr. Postle noted in his email, Mr. Randazza had previously emailed

             Mr. Postle on June 15, 2021, telling Postle, "You decided to make it personal with me.

             That wasn't smart." A copy of that email is also attached to Postle's declaration. 16

                                In addition, a few weeks after Mr. Postle gave Plaintiffs' counsel his

             March 2021 declaration about his call with Mr. Randazza, Mr. Postle was harassed

            again when Mr. Randazza posted a public message to Mr. Postle on Twitter which




            10   Id., p. 7-8.
            11   Id
            12 Id., p.8.
            13 Id.
            14 Id

            15 Id

            16 Id., p. 11.

                                                             4
Filed 09/10/21                                    Case 21-22632                                             Doc 16




            included a court document with his home address and phone number along with a

            link to a video of a group of mafiosos beating up a man in a bar.17

                     10.   In his attached declaration, Mr. Postle stated, "I tried to put on a brave

             face for Mr. Randazza, but I found his emails very intimidating, and they have caused

             me to worry about the reprisals I will face from Mr. Randazza because I angered him

            with my testimony."18 Mr. Postle also stated, "I am not represented by an attorney,

            and I fear that Mr. Randazza is going to use the legal system to pursue a personal

            vendetta against me." 19

                                                   ARGUMENT

             I.      Mr. Randazza Intimidated a Witness with Threats of Criminal
                     Prosecution and Civil Litigation.

                     "[W]arnings concerning the dangers of perjury cannot be emphasized to the

             point where they threaten and intimidate the witness into refusing to testify." Johnson

            v. State, 208 S.W.3d 478, 503 (Tex. App.—Austin 2006, pet. ref'd). As the Austin court

            explained in Davis, judges and attorneys must be especially cautious when

            admonishing a witness about perjury, noting that "[s]uch admonitions should be

            administered, if at all, judiciously and cautiously." Davis v. State, 831 S.W.2d 426, 438

            (Tex. App.—Austin 1992, pet. ref d). This is "particularly true" when the

            admonishment is attempted by a lawyer instead of a judge, "because, as here, it

            generally occurs outside the context of the trial itself, is not a part of the official court


            17 See https://twitter.com/marcorandazza/status/1378069741055660040
            18 Exhibit 1, Declaration of Mike Postle, p. 1.
            19 Id.


                                                          5
Filed 09/10/21                                    Case 21-22632                                              Doc 16




             proceedings, and is not subject to judicial supervision and control." Id. Noting that

            "[w]itnesses should not be discouraged from testifying freely nor intimidated into

             altering their testimony," the Davis court instructed that "[i]n all these kinds of cases

             the reviewing court should examine the circumstances under which a perjury or

             other similar admonition was made to a witness, the tenor of the warning given, and

             its likely effect on the witness's intended testimony." Id.

                   Here, the repeated hostile emails from Mr. Randazza were not "a warning to a

            witness made judiciously under the circumstances." Id. Indeed, Mr. Randazza's

             repeated messages, despite Mr. Postle's requests to cease contact, "went far beyond a

             cautious and judicious warning." Id. "First, the conversation between [Randazza and

             Postle] occurred outside the context of the trial court and the protection of judicial

             supervision." Id. Moreover, "the tenor of [Randazza's] comments were more

             threatening than a simple warning would need to be." Id.; see also Steele v. State, 01-

             95-00465-CR, 1997 WL 804198, at *14 (Tex. App.—Houston [1st Dist.] Dec. 23, 1997,

             pet. ref'd) (agreeing with Davis court that misconduct occurs when comments are

             more threatening than a simple warning would need to be."). This is because, again,

            "the warnings concerning the dangers of perjury cannot be emphasized to the point

            where they threaten or intimidate the witness." Hardy v. State, 01-89-00490-CR, 1990

            WL 19094, at *4 (Tex. App.—Houston [1st Dist.] Mar. 1, 1990, pet. ref d).2°



            20
                In some cases, prosecutors have been given additional leeway when dealing with a recanting
            witness who changes prior testimony. However, Mr. Randazza is not a prosecutor, and Mr. Postle
            11 was not a recanting witness."
                                             Davis, 831 S.W.2d at 438.
Filed 09/10/21                                   Case 21-22632                                           Doc 16




                   Mr. Randazza cannot excuse his misconduct by ignorance of Texas law, since a

             robust body of federal opinions have reached the same conclusion as these Texas

             courts. See, e.g., United States v. Evans, 187 F.3d 643 (8th Cir. 1999) (Noting that

             "warnings regarding the dangers of perjury cannot be emphasized to the point where

             they threaten and intimidate the witnesses into refusing to testify."); United States v.

             Blackwell, 694 F.2d 1325, 1334 (D.C. Cir. 1982) (same); Pynn v. Woodford, EDCV 06-

             687-AHM FFM, 2011 WL 1399843, at *13 (C.D. Cal. Mar. 11, 2011) (Misconduct has

             occurred when an attorney "intimidates or harasses the witness to discourage the

             witness from testifying, for example, by threatening the witness with prosecution for

             perjury or other offenses."); Prof. Resp. Crim. Def. Prac. 3d § 16:19, Threats of suit or

             criminal charges if witness testifies ("It is improper for a lawyer to threaten a witness

             with suit or perjury or other criminal charges if the witness testifies.") (collecting

             cases). Under this caselaw, Mr. Randazza's emails were not a "constitutionally

             permissible 'mere warning' about the dangers of committing perjury." United States

             v. Modisett, 3:14-CR18-1 (JRT), 2017 WL 74698, at *2 (D.N.D. Jan. 5, 2017). Instead,

             Mr. Randazza's emails contained direct accusations of perjury along with promises

             that he would act against Mr. Postle, and the threats were repeated even after Mr.

             Postle demanded Randazza cease contact.

                   A similar situation arose in State v. Howe, in which a family court attorney made

             statements "to threaten both civil suit and a criminal charge" against a witness. State

             v. Howe, 247 N.W.2d 647, 654 (N.D. 1976). The court noted that the "circumstances


                                                        7
Filed 09/10/21                                  Case 21-22632                                           Doc 16




             present imparted both an intention and an ability that would justify apprehension on

            the part of the recipient of the threat." Id. The same apprehension is present for Mr.

             Postle, an unrepresented person, who is facing repeated threats that Mr. Randazza, a

            licensed attorney, will cause criminal and civil proceedings against him. In addition,

            the court in Howe discussed the importance of the surrounding circumstances. For

             instance, Howe involved an angry communication made after the witness gave

            adverse testimony:

                          [T]o determine whether a threat was made, the phone call
                          must be examined in the context in which it was made. Howe
                          was admittedly angry at the time the call was made. Mrs.
                          Rohde had testified against her son, Howe's client, earlier
                          that day in the juvenile hearing. These circumstances would
                          justify apprehension on the part of a reasonable person
                          receiving such a call. As counsel for both parties correctly
                          pointed out, it matters not whether Mrs. Rohde was actually
                          apprehensive or felt threatened; rather, the issue is whether
                          the circumstances would justify apprehension on the part of
                          the recipient.

             Id. at 655. Here, Mr. Randazza was clearly angry in his emails, and Mr. Postle indicated

            that he felt threatened and repeatedly asked Mr. Randazza to cease contact. Under

            these circumstances, Mr. Randazza's actions were highly improper and potentially in

            breach of criminal witness tampering statutes.

                                                 CONCLUSION

                    Mr. Randazza's threatening conduct towards Mr. Postle is perfectly consistent

            with his long record of questionable conduct. It is obvious that Mr. Randazza's
Filed 09/10/21                                 Case 21-22632                                        Doc 16




             harassment of this witness must cease, and it is equally obvious that Mr. Randazza's

            admission in these lawsuits would lead to further similar transgressions.


                                                   Respectfully submitted,

                                                   KASTER LYNCH FARRAR & BALL, LLP




                                                   MARK D. BANKSTON
                                                   State Bar No. 24071066
                                                   WILLIAM R. OGDEN
                                                   State Bar No. 24073531
                                                   1117 Herkimer
                                                   Houston, Texas 77008
                                                   713.221.8300 Telephone
                                                   713.221.8301 Fax
Filed 09/10/21                                Case 21-22632                                        Doc 16




                                       CERTIFICATE OF SERVICE

                   I hereby certify that on August 2, 2021 the forgoing document was served upon
            all counsel of record via electronic service.




                                                  X4-5~1-
                                                  MARK D. BANKSTON




                                                    10
Filed 09/10/21     Case 21-22632   Doc 16




                 EXHIBIT 1
Filed 09/10/21                                      Case 21-22632                                                Doc 16




                                         DLARATIO 01 MIKE POSTLE
             STATE OF    (ri                             §

                                           COUNTY        §

                 1. Mike Pestle, 'kcLare undtr penalty., of peijury that the following declaration is true and

             correct and based upon my personal knowledge::

                 1.    My name is Mike Postl. I am over the age of land competent to make this
                       declaration.

                 2     1 provided ad eclaration to attorney Marl.. Rankston in which accurately described an
                       abusive phone call with attorney Marc Randazza

                 3     In the week after my declaration was subiliitted in Texas,Mr. Randazza began
                       contacting me directly through email about that declaration.

                 4     1 have attached to this declaration true and correct copte of qeverat emails Mr.
                       Randazza sent which greatly disturbed me, tncludmg emails concerning my testimony
                       and threats of legal action.

                        itried to put on abrave face for Mr.Randazza! but I found his emails very
                        tntumdating, and they have caused me to worry about the reprisals I will face from
                        Mr. Randazza because I angered him with my testimony

                 6.     iam:not represented by an attorney, and I fear that,Mr. Randazza is g0ing10 use the
                        legal system to pursue a persona' vendetta against me.


                 Executed on August 1, 2021.




                                                          MIKE POSTLE




                                                             1
Filed 09/10/21                     Case 21-22632                        Doc 16



                 Veflzon                2:00 AM                22% .*
                                    ¶2 Mes,a;
                            SERVICE OF COURT DOCU,


                           From:

                           Cc:.
                           Iteic4)f     +   i3)% P


                 Mr. PosUe

                 I was reviewing this email and note that
                 you admit to recording phone calls,
                 without prior knowledge of the other
                 party.

                 Under the California's eavesdropping
                 and wiret p l aws, ny such recording
                             a              a



                 was illegal. Under California law, any
                 party    I is aggrievedyour a a'
                 can recover civil am ges
                                        d       5,000 or
                                                a
                                                           I




                 th ree             0   d am g s,
                                        '
                                                       a   e


                 whichever is greater. C l      l   a . Pena


                 637.2. The court          a impose
                   LR1tIiiLUIIThJ1II]i

                                                                 I
Filed 09/10/21                                  Case 21-22632            Doc 16



                                  01 W
                 o   il Verzo n                   54$ PM          7 1%

                                         SERVICE OF COURT DOCU.
                       injunctions preventing the use of
                       illegally obtained information, Cal. Penal
                       Code § 6372(b).

                       It is my intention to file a lawsuit against
                       you for violation of Cal. Penal Code §



                      However, I am willing to grant you 24
                      hours in which to try to resolve this
                      without filing suit against you.

                      You may feel free to call me to discuss. I
                      do not consent to recording the call
                      unless we discuss that before the
                      recording begins.
Filed 09/10/21                             Case 21-22632                               Doc 16




                 .11 Verizon LTE              0 9:20 PM                    1 35%..±:

                  \\                                                   /




                       et al. I                    __




                       My email to you was a bit of hyperbole. I assume that
                       you are referring to this section:

                       "I don't think your correspondence has been very
                       professional, it's clearly not your style to be
                       professional based on re-listening to the two calls
                       we've had thus far so I wont personally hold it against
                       you. I forgot that you mentioned to me in our first call
                       that you didn't want to be made into a clown thanks to
                       Brill, and I'm still in awe over how you treated Ms
                       Merrill on the second call. So unless it is court
                       business, or you'd actually like to talk about mutual
                       respect, I don't see a reason for you to contact me."

                       My goal, was to discover if you would admit to
                       speaking to me and Ms Merrill so terribly. Since in
                       your filed court response you included a statement
                       from your staff confirming that you had in fact cursed
                       and disparaged us, I'm done with it.

                       But no, no one recorded you. I just make sure I take
                       notes anytime I'm talking to anyone who's capable of
                       lying or who threatens me with getting personal in
                       email, like you did with me, having both doxed me
                       online, and republishing a defamatory video where
                       your client asked my ex to lie for hers and your gain.
Filed 09/10/21                                      Case 21-22632                        Doc 16


                 ..ul Verizon                         5: 48 PM                   71% -
                                                    18 Messages
                  <Inbox SERVICE OF COURT DOCU...                                 \/



                   1t'PIi Marc Randazza                                      12;13p1
                                    TO   :   Dream Seat      /




                    Well, you both lied in claiming that I
                    called her a aCufltu I had a third party
                                                        --




                    in the room, who could hear my end of
                    the conversation. So, how do you want
                    to handle your perjury?

                     On Thu, Jul 29, 2021 at 3:09 PM
                     Dream Seat
                            /,,,
                                   uoted Content

                      wrote:




                    Marc John Randazza, JD, MAMC, LLM* I Randazza Legal
                    Group
                    2764 Lake Sahara Drive, Suite 109, Las Vegas, NV 89117
                    30 Western Avenue, Gloucester, MA 01930
                    2 S Biscayne Boulevard, Suite 2680, Miami, FL 331311.
                    Tel: 702-420200 1    I Email:
                                             mjr@randazza.com
                    Firm Offices Las Vegas I Miami I New England
                                    -
Filed 09/10/21                             Case 21-22632                               Doc 16




                 ,.I VerizonLTE               09:22 PM                       'f 37%±

                    Sent       SERVICE OF COURT DOCU... /\ /


                    As I have said before. I find you beyond unprofessional
                    and yet again, there's no need to have contact with
                    you unless it is specifically for court business. Those
                    threats.. are NOT court business.

                    Are you saying that on a professional call, as a court
                    officer, when speaking to a lady from a victim's
                    advocacy non-profit, you did scream that she was a
                    tucking bitch and a tucking liar, just not a "cunt"?
                    Classy.. and many others would agree it they have to
                    know.
                    Anyway, I didn't lie, you did say that and since the
                    '3rd
                         party" that you claim was in your office is the same
                    3rd party you claim never had a GoFundMe with Brill
                    on your behalf, who works with you, I don't think a
                    court is going to give much credence to that claim,
                    especially to someone...

                    Frankly, I don't know why you are still focusing on me
                    since the judge said that your 'services" were worth
                    less than $27k and you received over $27k from the
                    GoFundMe you and your office set up to cover those
                    fees.

                    There's really no reason to contact me other than to
                    continue harassing and threatening me.
                    You've admitted that "because things have been made
                    personal", and that "it's a big mistake on my part" it's
                    very clear why you're still coming at me.

                    You can be done with me, or you can keep stubbornly
                    coming at me out of personal anger with a clear
                    vendetta. But every cause will have an effect. So...
                    At this point, I don't really care what you.
Filed 09/10/21                          Case 21-22632                            Doc 16



                 1d1 Verzon                5:49 PM                       7%UIU
                                         18 Messages
                  <Thbox SERVICE OF COURT DOCU..

                     Sirl found new contact info
                     Marc Randazza rnjr@randazzarom             add—


                              Marc Randazza                          4,23 PM
                   W          To: Drarn Seat>

                   I absoutely said "Fucking liar"              --
                                                                     "bitch"
                   [aTJIiT no. Not Ichance.

                   It is "court business" when you lie in a
                   sworn                     S         I
                   functi     V                etween
                                                  b



                   s meone
                     o                            r a "f ucking
                                                        o



                   bitch" or           Syou're
                   to - opinion.           •  you are a
                    ntitle- d S is to perjure yours lf
                    e                                       S lie
                                                            e




                   a bo-
                         ut,        V
                                        -         * *
                                                            V



                    Whatam   I entitled       V -     t ake action
                                                            *
                                                            V



                   when someone submits a false
                   statement, under penalty of perjury.
Filed 09/10/21                         Case 21-22632                    Doc 16


                 ,iI Verizon LTE   -     0 4:41 PM             166% t
                                         316 Messages
                               SERVICE OF COURT DOCU...   .•   .    '




                   statement, under penalty of perjury.

                    And I am not going to let that rest   -




                    however, I will let it rest on one condition
                    * that you admit that it was not true. and
                    i wont use that against you. You need
                    do nothing more than send a letter to
                    the court stating that you made an
                    error. That indeed, I did say "fucking
                    liar" --I will never deny that. But, I
                    certainly did not call her a "fucking
                    bitch" nor a "fucking cunt" (There is a
                    non zero chance that! thought those
                    things, but they never came out of my
                    mouth)

                    'I m not even sure what you thought you
                    had to gain by lying about that. But, I
                    will not tolerate the lie, and I wont let
                    this go. So, your move. You can end it
                    by telling the truth. Or, you can dig in
                    and enjoy the "effect" as you put it.
Filed 09/10/21                        Case 21-22632                                  Doc 16




                 a Verizon LTE             0 9:47 PM                 I60%'---f.`,-

                 < Sent

                            Dream Seat                            946 PM
                            To: Marc Randazza>


                   Re: SERVICE OF COURT
                   DOCUMENTS I Postle v. Brill,
                   et al. I
                   If you contact me again on this matter, I will forward
                   these emails to the court in Texas. I'm sure harassing
                   and threatening someone who made a complaint
                   against you is no big deal to you, but the court might
                   feel otherwise.

                   I know that this is all retaliatory because your record is
                   under review in the case in Texas. I guess with the
                   mountain of evidence against you and all of the people
                   and documents showing your "honesty" and "integrity"
                   (that is sarcasm in case we aren't clear) you figure that
                   I don't have a lawyer so you can intimidate me. Well
                   you can't.

                   You said what you said. If you want to take me to court
                   for perjury, well you just go right ahead. But until a
                   summons hits my mail box, don't contact me again.


                    On Jul 29, 2021, at 4:23 PM, Marc
                    Randazza <gjji@randazza.com > wrote:

                    Q
Filed 09/10/21                         Case 21-22632                     Doc 16



                 ,,P Verizon             5:46 PM              71%IuILJ
                                          Messaqes
                  (Inbox SERVICE OF
                                  18 COURT DOW...




                      Siri found new contact info
                      Marc Randazza mjr@randazza.com add...


                               Marc Randazza             6/15/21
                               ToD am
                                  re       /



                    Mr. Postle:

                    My issue with you is that you're
                    dishonest. I don't really care that you're
                    a card cheat. I mean, I certainly look
                    down on a man who cheats at cards.
                    But, the kind of man who cheats at
                    cards and physically abuses women,
                    that's just not a real man in my eyes.

                    As far as representation, yes, you
                    have every right to an attorney. You had
                    one. You had a really good one. My
                    issue with HONR is that it's involvement
Filed 09/10/21                         Case 21-22632                 Doc 16




                 al!",", Verizon   '      5:47 PM           71% IU
                                        18 Mssoes
                  <Inbox SERVICE OF COURT DOCU..


                     As far as representation, yes, you
                     have every right to an attorney. You had
                     one. You had a really good one. My
                     issue with HONR is that it's involvement
                     in this case has nothing to do with you   -




                     but has to do with a collateral attempt to
                     influence another case. And, Ms.
                     Merrell most certainly was trying to
                     "play lawyer" for you. No, that's not
                     permitted.

                     Don't lie that you have any interest in
                     "mutual respect." We tried that route.
                     You decided to make it personal with



                     That wasn't smart.




                                                            Eli
Filed 09/10/21                                   Case 21-22632                                                 Doc 16

                                                                                     8/31/2021 4:29 PM
                                                                                                      Velva L. Price
                                               D-1-GN-18-001835                                      District Clerk
                                                                                                     Travis County
                                                                                                  D-1 -GN-1 8-001835
                                                                                                          Rodriguez
             NEIL HESLIN                                §                   IN DISTRICT COURfIIÔS
               Plaintiff                                §
                                                        §
             VS.                                        §                  TRAVIS COUNTY, TEXAS
                                                        §
             ALEX E. JONES, INFOWARS, LLC,              §
             FREE SPEECH SYSTEMS, LLC, and              §                    459 th DISTRICT COURT
             OWEN SHROYER,                              §
               Defendants                               §


                                               D-1-GN-18-001842

             LEONARD POZNER AND                         §                   IN DISTRICT COURT OF
             VERONIQUE DE LA ROSA                       §
               Plaintiffs                               §
                                                        §                  TRAVIS COUNTY, TEXAS
             VS.                                        §
                                                        §
             ALEX E. JONES, INFOWARS, LLC,              §                   459 th DISTRICT COURT
             AND FREE SPEECH SYSTEMS, LLC,              §
               Defendants                               §


                                               D- 1-ON- 18-006623

             SCARLETT LEWIS                             §                    IN DISTRICT COURT OF
               Plaintiff                                §
                                                        §
             VS.                                        §                   TRAVIS COUNTY, TEXAS

             ALEX E. JONES, INFOWARS, LLC,              §
             AND FREE SPEECH SYSTEMS, LLC,              §                    459 th DISTRICT COURT
               Defendants                               §


                   ORDER DENYING MOTION FOR PRO HAC VICE ADMISSION OF
                                  MARC J. RANDAZZA


                   The Court, having reviewed the Opposed Motion for Pro Hac Vice Admission of Marc J.


            Order on Pro Hac Vice Admission                                                  Page 1 of 2
Filed 09/10/21                                     Case 21-22632                                           Doc 16




            Randazza and the Opposed Motion for Pro Hac Vice Admission of Marc J. Randazza by

            Resident Attorney, finds that the Motions should be DENIED and thus DENIES Marc J.

            Randazza's pro hac vice admission to this Court.


            IT IS SO ORDERED.


            SIGNED on this the AAay of        API4AZ.... 2021


                                                               .-4aR
                                                               M
                                                               Pie ifing Judge
                                                               May Guerra Gamble




            Order on Pro Hac Vice Admission                                                  Page 2 of 2
Filed 09/10/21                                     Case 21-22632                                              Doc 16




            EXHIBIT #4 LIST OF CREDITORS

            I have included only basic information here to support my defense that the petitioner fails to
            meet the requirements under the numerosity rule, which requires me to have fewer than 12
            creditors. I can provide the court with full accounting if necessary, but as Mr. Randazza has
            previously doxed me, I am concerned for my identity should I list all account numbers here now.

              Citi/AAdvantage (American Airlines)                 American Express
            Credit limit $14,000                               CL-$1000
            Acct number ending in 9457                         Acct ends in 1-91000

              Synchrony CareCredit
                         -                                        Fortiva
            CL-$8000                                           CL-$5000
            Acct # ends in 8884                                Acct ends in 6521

              Southwest                                           Genesis
            CL-$8000                                           CL-$4000
            Acct ends in 7724                                  Acct ends in 1450

              Wells Fargo                                         Debtsy
            CL-$5500                                           CL-$300
            Acct ends in 2614                                  Acct ends in CNS1

              Amazon                                              Ford Motor Credit
            CL-$4400                                           Debt-$18,111
            Acct ends in 8611                                  Acct ends 1550
                                                                         -




              Discover                                            Eric Bensamochan Legal Firm
            CL-$4100                                           Debt Legal Fees
                                                                    -



            Acct ends in 1528                                  $26,980

              First Bankcard                                      Mark Randazza Legal Firm
            CL-$2500                                           Debt Legal Fees
                                                                    -



            Acct ends in 3623                                  $ 27,745

              Capital One
            CL-$2000
            Acct ends in 8141

              WalMart
            CL-$1800
            Acct ends in 4220

               Macy's
            CL-$1500
            Acct ends in 9894
